DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that the claims are interrelated. In light of applicant’s arguments, examiner will allow all claims to stay joined in the instant application and withdraw the restriction. Therefore claims 1-24 are presently pending and under consideration.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a support panel assembly and the components it includes, however it does not disclose an improvement made by the assembly to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Lavatory Presence Detection System and Method with Increased Occupancy Status Determination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites “the at least one additional pressure sensor comprises: a second pressure sensor at a first corner; a third pressure sensor at a second corner; a fourth pressure sensor at a third corner; and a fifth pressure sensor at a fourth corner.”, however it is unclear how one additional pressure sensor comprises second through fifth pressure sensors. According to the instant application, additional sensors can be used, however one pressure sensor does not comprise multiple sensors. Therefore, the claim has been rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen US20170284076 in view of Crittenden US10190360.
Regarding claim 1, Jensen discloses a support panel assembly (assembly-200), comprising: a lower panel (panel-208); an upper panel (panel-208 can be two separate panels with the top panel being flexible and moveable of the lower panel or a single panel piece, see paragraph 0052-0054)pivotally coupled to the lower panel by a central pedestal (support-210); and a first pressure sensor (presence sensor-242 can be installed in the floor, paragraph 0085). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Crittenden into Jensen for the purpose of creating an improved detection of occupancy device. The modification would allow for increasing detection accuracy by accounting for if an occupant is standing in the lavatory floor.
Regarding claim 2, Jensen in view of Crittenden disclose the assembly of claim 1.
Furthermore, Jensen discloses the first pressure sensor (sensor-242) detects pressure exerted into the upper panel (panel-208) in response to the upper panel pivoting in relation to the lower panel (panel-208) about the central pedestal.
Regarding claim 3, Jensen in view of Crittenden disclose the assembly of claim 1.
Furthermore, Jensen discloses the first pressure sensor (sensor-242) outputs a pressure signal indicative of pressure exerted into the upper panel (panel-208), wherein the pressure signal is received by a detecting control unit (control unit-240). (Paragraph 0085)
Regarding claim 4, Jensen in view of Crittenden disclose the assembly of claim 1.
Furthermore, Jensen discloses the detecting control unit (control unit-240) compares the pressure signal to a pressure threshold to determine presence of an individual on the support panel assembly. (Paragraph 0071-0078)
Regarding claim 12, Jensen in view of Crittenden disclose the assembly of claim 1.
Furthermore, Jensen discloses at least one additional pressure sensor (senor-242). (Paragraph 0085)
Regarding claim 20, Jensen discloses a presence detection method (lavatories-100), comprising: providing a support panel assembly (assembly-200) within an internal space, wherein the providing the support panel assembly comprises: pivotally coupling an upper panel (panel-208 can be two separate panels with the top panel being flexible and moveable of the lower panel or a single panel piece, se paragraph 0052-0054) to a lower panel (panel-208) by a central pedestal (support-210); and coupling a first pressure sensor (presence sensor-242 can be installed in the floor, Paragraph 0085); detecting, by the first pressure sensor, pressure exerted into the upper panel in response to the upper panel pivoting in relation to the lower panel about the central pedestal; and outputting, by the first pressure sensor, a pressure signal indicative of the pressure exerted into the upper panel to a detecting control unit (control unit-240) in communication with the first pressure sensor. (Paragraph 0071-0078, 0085)
However, Jensen fails to disclose a pressure sensor coupled to the central pedestal. Crittenden discloses a pressure sensor (sensor-740) coupled to the central pedestal (a stile-654). (See Fig 14-15)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Crittenden into Jensen for the purpose of creating an improved detection of occupancy device. The modification would allow for increasing detection accuracy by accounting for if a occupant is standing in the lavatory floor.
Regarding claim 21, Jensen in view of Crittenden disclose the assembly of claim 20.
Furthermore, Jensen discloses communicatively coupling the detecting control unit (unit-240) with flight controls for an autonomous aircraft (aircraft-10). (See Fig 9 and 11, Paragraph 0071-0078, 0085)
Regarding claim 22, Jensen in view of Crittenden disclose the assembly of claim 21.

Regarding claim 23, Jensen in view of Crittenden disclose the assembly of claim 22.
Furthermore, Jensen discloses adjusting operation of the autonomous aircraft (aircraft-10) based on the presence signal. (See Fig 9 and 11, Paragraph 0071-0078, 0085)
Regarding claim 24, Jensen in view of Crittenden disclose the assembly of claim 22.
Furthermore, Jensen discloses adjusting security controls based on detected presence of weight within the interior cabin. (See Fig 9 and 11, Paragraph 0071-0078, 0085)

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art such as Jensen and Crittenden made available do not teach, or fairly suggest, the bumpers are spaced apart from the lower panel, a sealing closeout that extends around outer peripheral edges of the lower panel and the upper panel, wherein the sealing closeout seals an internal chamber defined between the lower panel and the upper panel or a presence detection .

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855